Exhibit 10.1

 

 

EXCHANGE AGREEMENT

 

by and between

 

CENTRAL PACIFIC FINANCIAL CORP.

 

and

 

THE UNITED STATES DEPARTMENT OF THE TREASURY

 

Dated as of February 17, 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I THE CLOSING; CONDITIONS TO THE CLOSING

 

Section 1.1

The Closing

2

Section 1.2

Interpretation

4

 

 

 

ARTICLE II EXCHANGE

 

Section 2.1

Preferred Exchange

5

Section 2.2

Warrant Exchange

5

Section 2.3

Exchange Documentation

5

Section 2.4

Status of Preferred Shares after Closing

6

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Existence and Power

6

Section 3.2

Authorization and Enforceability

7

Section 3.3

Exchange Shares

7

Section 3.4

Amended Warrant and Warrant Shares

7

Section 3.5

Non-Contravention

7

Section 3.6

Anti-Takeover Provisions and Rights Plan

9

Section 3.7

No Company Material Adverse Effect

9

Section 3.8

Offering of Securities

9

Section 3.9

Brokers and Finders

9

 

 

 

ARTICLE IV COVENANTS

 

Section 4.1

Commercially Reasonable Efforts

9

Section 4.2

Expenses

10

Section 4.3

Exchange Listing

10

Section 4.4

Access, Information and Confidentiality

10

Section 4.5

Executive Compensation

11

Section 4.6

Certain Notifications Until Closing

12

Section 4.7

Sufficiency of Authorized Common Stock

12

Section 4.8

Monthly Lending Reports

13

Section 4.9

Status Reports

13

 

 

 

ARTICLE V ADDITIONAL AGREEMENTS

 

Section 5.1

Unregistered Exchange Shares

14

Section 5.2

Legend

14

Section 5.3

Certain Transactions

14

 

i

--------------------------------------------------------------------------------


 

Section 5.4

Transfer of Exchange Shares and Warrant Shares

15

Section 5.5

Registration Rights

15

Section 5.6

Voting Matters

15

Section 5.7

Restriction on Dividends and Repurchases

16

Section 5.8

Repurchase of Investor Securities

17

Section 5.9

Bank Holding Company Status

17

Section 5.10

Compliance with Employ American Workers Act

17

Section 5.11

Observer to the Board of Directors

18

 

 

 

ARTICLE VI MISCELLANEOUS

 

Section 6.1

Termination

18

Section 6.2

Survival of Representations and Warranties

19

Section 6.3

Amendment

19

Section 6.4

Waiver of Conditions

19

Section 6.5

Governing Law; Submission to Jurisdiction, etc.

19

Section 6.6

Notices

19

Section 6.7

Definitions

20

Section 6.8

Assignment

22

Section 6.9

Severability

23

Section 6.10

No Third-Party Beneficiaries

23

Section 6.11

Entire Agreement, etc.

23

Section 6.12

Counterparts and Facsimile

23

Section 6.13

Specific Performance

23

 

LIST OF ANNEXES

 

ANNEX A: FORM OF AMENDED WARRANT

ANNEX B: FORM OF OPINION

ANNEX C: FORM OF WAIVER

 

LIST OF SCHEDULES

 

SCHEDULE A: CAPITALIZATION

SCHEDULE B: COMPANY MATERIAL ADVERSE EFFECT

SCHEDULE 5.7(a)(D): RIGHTS OFFERING

 

ii

--------------------------------------------------------------------------------


 

Defined Terms

 

 

 

 

 

Additional Equity Investors

 

Recitals

Affiliate

 

Section 6.7(b)

Agreement

 

Preamble

Amended Warrant

 

Recitals

Anchorage

 

Recitals

Benefit Plans

 

Section 1.1(d)(xi)

Business Combination

 

Section 6.7(c)

Capitalization Date

 

Section 3.1(b)

Carlyle

 

Recitals

Charter

 

Section 1.1(d)(ii)

Closing

 

Section 1.1(a)

Closing Date

 

Section 1.1(a)

Code

 

Section 3.5(c)

Common Stock

 

Recitals

Company

 

Preamble

Company Material Adverse Effect

 

Section 6.7(d)

Company Subsidiaries

 

Section 4.4(a)

Compensation Regulations

 

Section 1.1(d)(xi)

Designated Matters

 

Section 6.7(e)

EAWA

 

Section 6.7(f)

EESA

 

Section 1.1(d)(xi)

Equity Investor

 

Recitals

Exchange

 

Recitals

Exchange Act

 

Section 5.3(b)

Exchange Shares

 

Recitals

GAAP

 

Section 5.7(a)(ii)

Governmental Entities

 

Section 1.1(c)

Information

 

Section 4.4(c)

Investor

 

Preamble

Junior Stock

 

Section 6.7(g)

NYSE

 

Section 1.1(d)(ix)

NYSE Exception Application

 

1.1(d)(x)

Observer

 

Section 5.11

Old Warrant

 

Recitals

Other Transactions

 

Section 4.9

Parity Stock

 

Section 6.7(h)

Preferred Exchange

 

Recitals

Preferred Shares

 

Recitals

Preferred Stock

 

Section 6.7(i)

Previously Disclosed

 

Section 6.7(j)

Private Placement

 

Recitals

Purchase Price

 

Recitals

Relevant Period

 

Section 1.1(d)(xi)

Reverse Stock Split

 

Recitals

 

i

--------------------------------------------------------------------------------


 

Defined Terms

 

 

 

 

 

Rights Offering

 

Recitals

SEC

 

Section 3.5(b)

Securities Act

 

Recitals

Section 4.5 Employee

 

Section 4.5(b)

Securities Purchase Agreement

 

Recitals

Senior Executive Officers

 

Section 1.1(d)(xi)

Share Dilution Amount

 

Section 5.7(a)(ii)

Status Report

 

Section 4.9

subsidiary

 

Section 6.7(a)

Targeted Completion Date

 

Section 4.9

Tax Benefits Preservation Plan

 

Section 3.6

Transfer

 

Section 5.4

Warrant Exchange

 

Recitals

Warrant Shares

 

Section 3.2(a)

 

ii

--------------------------------------------------------------------------------


 

EXCHANGE AGREEMENT, dated as of February 17, 2011 (this “Agreement”) by and
between Central Pacific Financial Corp., a Hawaii corporation (the “Company”),
and the United States Department of the Treasury (the “Investor”).  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Securities Purchase Agreement.

 

BACKGROUND

 

WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 135,000
shares of the Company’s preferred stock designated as “Fixed Rate Cumulative
Perpetual Preferred Stock”, having a liquidation amount of $1,000 per share (the
“Preferred Shares”);

 

WHEREAS, the Company issued the Preferred Shares pursuant to that certain
Securities Purchase Agreement — Standard Terms incorporated into a Letter
Agreement, dated as of January 9, 2009, as amended from time to time, between
the Company and the Investor (the “Securities Purchase Agreement”);

 

WHEREAS, on November 4, 2010 the Company entered into separate investment
agreements with an affiliate of The Carlyle Group (“Carlyle”) and an affiliate
of Anchorage Capital Group L.L.C. (“Anchorage” and, collectively with Carlyle,
the “Lead Investors”), which agreements were amended on December 20, 2010 and
February 10, 2011 (as so amended, the “Investment Agreements”), pursuant to
which each Lead Investor agreed, subject to certain conditions, to purchase
9,463,095 shares of Common Stock, no par value, of the Company (together with
the associated preferred share purchase rights under the Tax Benefits
Preservation Plan (as defined herein), the “Common Stock”) at a price of $10.00
per share (after giving effect to the Reverse Stock Split (as defined herein));

 

WHEREAS, on December 23, 2010 the Company entered into subscription agreements
(the “Subscription Agreements”) with accredited investors, including certain
directors and officers of the Company, pursuant to which those investors agreed,
subject to certain conditions, to purchase shares of Common Stock at the
Purchase Price, yielding aggregate gross proceeds that, together with the
investments by the Lead Investors, will equal no less than $325,000,000, with
each such investor to own less than 5% of the outstanding shares of Common Stock
as of the Closing Date after giving effect to the investments by the Equity
Investors and the Preferred Exchange (collectively, but excluding the Investor
and the Lead Investors, the “Additional Equity Investors” and, together with the
Lead Investors, the “Equity Investors”), in a private placement (the “Private
Placement”) exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”);

 

WHEREAS, following the Closing, the Company intends to commence a rights
offering providing holders of record of the Common Stock as of 5:00 p.m.,
Eastern time, on the date that is one business day prior to the Closing Date
with the right to invest in Common Stock at the Purchase Price (the “Rights
Offering”), with such rights being transferable and providing for the purchase
of a maximum of $20,000,000 worth of Common Stock by the holders of such rights;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company amended its Charter (as defined herein) effective
February 2, 2011 to effect a 1-for-20 reverse stock split of the Common Stock
(the “Reverse Stock Split”), for which shareholder approval was obtained on
May 24, 2010; and

 

WHEREAS, the Company and the Investor desire, in connection with the foregoing
recapitalization of the Company, (i) to exchange (the “Preferred Exchange”) all
of the Preferred Shares beneficially owned and held by the Investor, including
all accrued and unpaid dividends on the Preferred Shares as of the Closing Date
for shares of Common Stock (such shares of Common Stock, the “Exchange Shares”),
and (ii) to amend the terms of that certain warrant, dated January 9, 2009, to
purchase 1,585,748 shares of Common Stock granted by the Company for the benefit
of the Investor (the “Old Warrant”) pursuant to an amended and restated warrant
to purchase 79,288 shares of Common Stock (after giving effect to the Reverse
Stock Split), in substantially the form attached hereto as Annex A (the “Amended
Warrant”), on the terms and subject to the conditions set forth herein (the
“Warrant Exchange” and together with the Preferred Exchange, the “Exchange”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

 

ARTICLE I

 

THE CLOSING;  CONDITIONS TO THE CLOSING

 

Section 1.1            The Closing.

 

(a)           The closing of the Exchange (the “Closing”) will take place at the
offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, New York, 10019, or remotely via the electronic or other
exchange of documents and signature pages, as the parties may agree.  The
Closing shall take place on the day of the closing of the transactions
contemplated by the Investment Agreements; provided that the conditions set
forth in Section 1.1(c) and (d) shall have been satisfied or waived, or at such
other place, time and date as shall be agreed between the Company and the
Investor.  The time and date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.

 

(b)           Subject to the fulfillment or waiver of the conditions to the
Closing in this Section 1.1, at the Closing (i) the Company will deliver the
Amended Warrant and the Exchange Shares to the Investor, as evidenced by one or
more certificates dated the Closing Date and registered in the name of the
Investor or its designee(s) (or if shares of Common Stock are uncertificated,
cause the transfer agent for the Common Stock to register the Exchange Shares in
the name of the Investor and deliver reasonably satisfactory evidence of such
registration to the Investor) and (ii) the Investor will deliver the certificate
representing the Preferred Shares and the original Old Warrant to the Company.

 

2

--------------------------------------------------------------------------------


 

(c)           The respective obligations of each of the Investor and the Company
to consummate the Exchange are subject to the fulfillment (or waiver by the
Company and the Investor, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Exchange shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Exchange as contemplated by this Agreement.

 

(d)           The obligation of the Investor to consummate the Exchange is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

 

(i)       the Board of Directors of the Company has effected the Reverse Stock
Split;

 

(ii)      the Company shall have duly adopted and filed with the State of Hawaii
the amendment to its articles of incorporation (“Charter”) reflecting the
Reverse Stock Split and such filing shall have been accepted;

 

(iii)     (A) the representations and warranties of the Company set forth
in Article III of this Agreement shall be true and correct in all respects as
though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and (B) the Company shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;

 

(iv)    the Company shall have issued Common Stock to the Lead Investors in
accordance with the Investment Agreements and shall have issued Common Stock to
the Additional Equity Investors in the Private Placement for aggregate gross
proceeds to the Company of not less than $325,000,000;

 

(v)     the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.1(d)(iii) have been satisfied;

 

(vi)    the Company shall have executed the Amended Warrant and delivered such
executed Amended Warrant to the Investor or its designee(s);

 

(vii)   the Company shall have delivered certificates in proper form or, with
the prior consent of the Investor, evidence in book-entry form, evidencing the
Exchange Shares to the Investor or its designee(s);

 

3

--------------------------------------------------------------------------------


 

(viii)  the Company shall have delivered to the Investor written opinions from
counsel to the Company, addressed to the Investor and dated as of the Closing
Date, in substantially the form attached hereto as Annex B;

 

(ix)     the Exchange Shares and Warrant Shares (as defined below) shall have
been authorized for listing on the New York Stock Exchange (“NYSE”), subject to
official notice of issuance

 

(x)      the Company shall have submitted an application to the NYSE to seek the
approval of the NYSE for the Company’s reliance on Section 312.05 of the NYSE
Listed Company Manual (the “NYSE Exception Application”) in connection with the
issuance of the Common Stock to the Investor and the Equity Investors without
the prior approval of the Company’s shareholders, and the NYSE Exception
Application shall have been approved and in full force and effect; and

 

(xi)     (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers and any other employee of
the Company or its Affiliates subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, or otherwise from time to time (“EESA”), as implemented by any
guidance, rule or regulation thereunder, as the same shall be in effect from
time to time (collectively, the “Compensation Regulations”) (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers and other employees shall have duly consented in writing to
such changes), as may be necessary, during the period in which any obligation of
the Company arising from financial assistance under the Troubled Asset Relief
Program remains outstanding (such period, as it may be further described in the
Compensation Regulations, the “Relevant Period”), in order to comply with
Section 111 of EESA or the Compensation Regulations and (B) the Investor shall
have received a certificate signed on behalf of the Company by a Senior
Executive Officer certifying to the effect that the condition set forth in
Section 1.1(d)(xi)(A) has been satisfied; “Senior Executive Officers” means the
Company’s “senior executive officers” as defined in Section 111 of the EESA and
the Compensation Regulations.

 

Section 1.2            Interpretation.  When a reference is made in this
Agreement to “Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such
reference shall be to a Recital, Article or Section of, or Annex or Schedule to,
this Agreement, unless otherwise indicated.  The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa.  References
to “herein”, “hereof”, “hereunder” and the like refer to this Agreement as a
whole and not to any particular section or provision, unless the context
requires otherwise.  The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement. 
Whenever the words “include,” “includes” or

 

4

--------------------------------------------------------------------------------


 

“including” are used in this Agreement, they shall be deemed followed by the
words “without limitation.” No rule of construction against the draftsperson
shall be applied in connection with the interpretation or enforcement of this
Agreement, as this Agreement is the product of negotiation between sophisticated
parties advised by counsel.  All references to “$” or “dollars” mean the lawful
currency of the United States of America.  Except as expressly stated in this
Agreement, all references to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section.  References to a “business day”
shall mean any day except Saturday, Sunday and any day on which banking
institutions in the State of New York generally are authorized or required by
law or other governmental actions to close.

 

ARTICLE II

 

EXCHANGE

 

Section 2.1            Preferred Exchange.

 

(a)           On the terms and subject to the conditions set forth in this
Agreement, upon the Closing (i) the Company agrees to issue to the Investor, in
exchange for its 135,000 Preferred Shares, including the accrued and unpaid
dividends thereon as of the Closing Date, 5,613,981 Exchange Shares(1) and, if
the Closing shall occur after February 15, 2011, such number of additional
Exchange Shares (rounded to the nearest whole number) that is equal to (x) the
amount of all accrued and unpaid dividends on the Preferred Shares from
February 16, 2011 through and including the Closing Date, divided by
(y) $10.00,(2) and (ii) the Investor agrees to deliver to the Company the
Preferred Shares in exchange for such number of Exchange Shares.

 

 

(b)           Following consummation of the Preferred Exchange, no further cash
dividends shall be payable in respect of the Preferred Shares outstanding
immediately prior to the Closing Date.

 

Section 2.2            Warrant Exchange.  On the terms and subject to the
conditions set forth in this Agreement, upon the Closing the Company and the
Investor mutually agree to amend and restate the Old Warrant to reflect the
terms and conditions of the Amended Warrant.

 

Section 2.3            Exchange Documentation.  Settlement of the Exchange will
take place on the Closing Date, at which time the Investor will cause delivery
of the Preferred Shares and the Old Warrant to the Company or its designated
agent and the Company

 

--------------------------------------------------------------------------------

(1)          Represents (x) the sum of 32.5% of the aggregate liquidation
preference of the Preferred Shares, and 100% of the amount of all accrued and
unpaid dividends on the Preferred Shares through and including the Closing Date,
divided by (y) $10.00 (rounded to the nearest whole number).

 

(2)          This reflects the Reverse Stock Split and represents the lowest
price per share paid by an investor in the recapitalization (after giving effect
to the Reverse Stock Split).

 

5

--------------------------------------------------------------------------------


 

will cause delivery of the Exchange Shares and the Amended Warrant to the
Investor or its designated agent.

 

Section 2.4            Status of Preferred Shares after Closing.  The Preferred
Shares exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of Preferred Stock of the Company undesignated as to series and may be
designated or redesignated and issued or reissued, as the case may be, as part
of any series of preferred stock of the Company; provided that such shares shall
not be reissued as Preferred Shares.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as Previously Disclosed, the Company represents and warrants to the
Investor as of the date hereof and as of the Closing Date that:

 

Section 3.1            Existence and Power.

 

(a)           Organization, Authority and Significant Subsidiaries.  The Company
is duly organized, validly existing and in good standing under the laws of the
State of Hawaii and has all necessary power and authority to own, operate and
lease its properties and to carry on its business in all material respects as it
is being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act, including, without limitation, Central Pacific Bank,
has been duly organized and is validly existing in good standing under the laws
of its jurisdiction of organization.  The Charter and bylaws of the Company,
copies of which have been provided to the Investor prior to the date hereof, are
true, complete and correct copies of such documents as in full force and effect
as of the date hereof.

 

(b)           Capitalization.  The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the date hereof (the “Capitalization
Date”) is set forth on Schedule A.  The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights).  Except as provided in the Old
Warrant, as of the date hereof, the Company does not have outstanding any
securities or other obligations providing the holder the right to acquire Common
Stock that is not reserved for issuance as specified on Schedule A, and the
Company has not made any other commitment to authorize, issue or sell any Common
Stock except pursuant to this Agreement, the Investment Agreements, the
Subscription

 

6

--------------------------------------------------------------------------------


 

Agreements and the Rights Offering.  Since the Capitalization Date, except
pursuant to this Agreement, the Investment Agreements, the Subscription
Agreements and the Rights Offering, the Company has not issued any shares of
Common Stock other than (i) shares issued upon the exercise of stock options or
delivered under other equity-based awards or other convertible securities or
warrants which were issued and outstanding on the Capitalization Date and
disclosed on Schedule A and (ii) shares disclosed on Schedule A.

 

Section 3.2            Authorization and Enforceability.

 

(a)           The Company has the corporate power and authority to execute and
deliver this Agreement and the Amended Warrant and to carry out its obligations
hereunder and thereunder (which includes the issuance of the Exchange Shares,
the Amended Warrant and the shares of Common Stock issuable upon exercise of the
Amended Warrant (the “Warrant Shares”)).

 

(b)           The execution, delivery and performance by the Company of this
Agreement and the Amended Warrant and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company and its stockholders, and no further
approval or authorization is required on the part of the Company or its
stockholders.  This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy Exceptions.

 

Section 3.3            Exchange Shares.  The Exchange Shares have been duly and
validly authorized by all necessary action, and, when issued and delivered
pursuant to this Agreement, such Exchange Shares will be duly and validly issued
and fully paid and nonassessable, will not be issued in violation of any
preemptive rights, and will not subject the holder thereof to personal
liability.

 

Section 3.4            Amended Warrant and Warrant Shares.  The Amended Warrant
has been duly and validly authorized and, when executed and delivered as
contemplated hereby, will constitute a valid and legally binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as the same may be limited by applicable Bankruptcy Exceptions.  The Warrant
Shares have been duly authorized and reserved for issuance by the Company and
when so issued and delivered in accordance with the terms of the Amended Warrant
will be validly issued, fully paid and non-assessable, without the necessity of
any approval of its stockholders.

 

Section 3.5                                   Non-Contravention.

 

(a)           The execution, delivery and performance by the Company of this
Agreement, the Amended Warrant, and the consummation of the transactions
contemplated hereby and thereby, and compliance by the Company with the
provisions hereof and thereof, will not (A) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation

 

7

--------------------------------------------------------------------------------


 

of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of (i) its organizational documents or (ii) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company Subsidiary is
a party or by which it or any Company Subsidiary may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets except, in the case of clauses (A)(ii) and (B),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

 

(b)           Other than the filing of the amendment to its Charter as
contemplated by Section 1.1(d)(ii) with the State of Hawaii, any current report
on Form 8-K required to be filed with the Securities and Exchange Commission
(“SEC”), such filings and approvals as are required to be made or obtained under
any state “blue sky” laws, the NYSE Exception Application, and such consents and
approvals that have been made or obtained, no notice to, filing with or review
by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by the Company in connection with the
consummation by the Company of the Exchange except for any such notices,
filings, reviews, authorizations, consents and approvals the failure of which to
make or obtain would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

 

(c)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, (A) the execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby (including for this purpose the
consummation of the Exchange) and compliance by the Company with the provisions
hereof will not (1) result in any payment (including any severance payment,
payment of unemployment compensation, “excess parachute payment” (within the
meaning of the Internal Revenue Code of 1986, as amended (the “Code”)), “golden
parachute payment” (as defined in the EESA, as implemented by the Compensation
Regulations) or forgiveness of indebtedness or otherwise) becoming due to any
current or former employee, officer or director of the Company or any Company
Subsidiary from the Company or any Company Subsidiary under any benefit plan or
otherwise, (2) increase any benefits otherwise payable under any benefit plan,
(3) result in any acceleration of the time of payment or vesting of any such
benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any benefit plan or related trust.

 

8

--------------------------------------------------------------------------------


 

Section 3.6            Anti-Takeover Provisions and Rights Plan.  The Board of
Directors has taken all necessary action to ensure that the transactions
contemplated by this Agreement and the Amended Warrant and the consummation of
the transactions contemplated hereby and thereby, including the exercise of the
Amended Warrant in accordance with its terms, will be exempt from any
anti-takeover or similar provisions of the Company’s Charter and bylaws, and any
other provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction.  The Company has taken all actions necessary to render the Tax
Benefits Preservation Plan, dated November 23, 2010, between the Company and
Wells Fargo Bank, National Association (the “Tax Benefits Preservation Plan”)
and any other stockholders’ rights plan of the Company inapplicable to this
Agreement, the Exchange Shares and the Amended Warrant and the consummation of
the transactions contemplated hereby and thereby, including the exercise of the
Amended Warrant by the Investor in accordance with its terms.

 

Section 3.7            No Company Material Adverse Effect.  Since September 30,
2010, no fact, circumstance, event, change, occurrence, condition or development
has occurred that, individually or in the aggregate, has had or would reasonably
be likely to have a Company Material Adverse Effect, except as disclosed on
Schedule B.

 

Section 3.8            Offering of Securities.  Neither the Company nor any
person acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of the Exchange Shares under the
Securities Act and the rules and regulations of the SEC promulgated thereunder),
which might subject the offering, issuance or sale of the Exchange Shares to the
Investor pursuant to this Agreement to the registration requirements of the
Securities Act.

 

Section 3.9            Brokers and Finders.  No broker, finder or investment
banker is entitled to any financial advisory, brokerage, finder’s or other fee
or commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1            Commercially Reasonable Efforts.  Subject to the terms
and conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Exchange,
including the consummation of the investments contemplated by the Investment
Agreements and Subscription Agreements, as promptly as practicable and otherwise
to enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.

 

9

--------------------------------------------------------------------------------


 

Section 4.2            Expenses.  If requested by the Investor, the Company
shall pay all reasonable out of pocket and documented costs and expenses
associated with the Exchange, including, but not limited to, the reasonable
fees, disbursements and other charges of the Investor’s legal counsel and
financial advisors.

 

Section 4.3            Exchange Listing.  If requested by the Investor, the
Company shall, at the Company’s expense, cause the Amended Warrant, to the
extent the Amended Warrant complies with applicable listing requirements, to be
listed on the NYSE or other national stock exchange, subject to official notice
of issuance, and shall maintain such listing for so long as any Common Stock is
listed on such exchange.  On or prior to the Closing, the Company shall, at its
expense, cause the Exchange Shares and the Warrant Shares to be listed on the
NYSE, subject to official notice of issuance, and shall maintain such listing
for so long as any Common Stock is listed on such exchange.

 

Section 4.4            Access, Information and Confidentiality.

 

(a)           From the date hereof until the date when the Investor no longer
holds any debt or equity securities of the Company or an Affiliate of the
Company acquired pursuant to this Agreement or the Amended Warrant, the Company
will permit the Investor and its agents, consultants, contractors and advisors
(i) acting through the Company’s Appropriate Federal Banking Agency, to examine
the corporate books and make copies thereof and to discuss the affairs, finances
and accounts of the Company and the subsidiaries of the Company (the “Company
Subsidiaries”) with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Investor may reasonably
request and (ii) to review any information material to the Investor’s investment
in the Company provided by the Company to its Appropriate Federal Banking
Agency.

 

(b)           From the date hereof until the date when the Investor no longer
holds any debt or equity securities of the Company or an Affiliate of the
Company acquired pursuant to this Agreement or the Amended Warrant, the Company
shall permit, and shall cause each of the Company’s Subsidiaries to permit
(A) the Investor and its agents, consultants, contractors, (B) the Special
Inspector General of the Troubled Asset Relief Program, and (C) the Comptroller
General of the United States access to personnel and any books, papers, records
or other data, in each case, to the extent relevant to ascertaining compliance
with the financing terms and conditions; provided that prior to disclosing any
information pursuant to clause (B) or (C), the Special Inspector General of the
Troubled Asset Relief Program and the Comptroller General of the United States
shall have agreed, with respect to documents obtained under this Agreement in
furtherance of its function, to follow applicable law and regulation (and the
applicable customary policies and procedures) regarding the dissemination of
confidential materials, including redacting confidential information from the
public version of its reports and soliciting the input from the Company as to
information that should be afforded confidentiality, as appropriate.

 

(c)           The Investor will use reasonable best efforts to hold, and will
use reasonable best efforts to cause its agents, consultants, contractors,
advisors, and United States executive branch officials and employees, to hold,
in confidence all non-public records, books, contracts, instruments, computer
data and other data and information

 

10

--------------------------------------------------------------------------------


 

(collectively, “Information”) concerning the Company furnished or made available
to it by the Company or its representatives pursuant to this Agreement (except
to the extent that such information can be shown to have been (i) previously
known by such party on a non-confidential basis, (ii) in the public domain
through no fault of such party or (iii) later lawfully acquired from other
sources by the party to which it was furnished (and without violation of any
other confidentiality obligation)); provided that nothing herein shall prevent
the Investor from disclosing any Information to the extent required by
applicable laws or regulations or by any subpoena or similar legal process.  The
Investor understands that the Information may contain commercially sensitive
confidential information entitled to an exception from a Freedom of Information
Act request.

 

(d)           Nothing in this Section shall be construed to limit the authority
that the Special Inspector General of the Troubled Asset Relief Program, the
Comptroller General of the United States or any other applicable regulatory
authority has under law.

 

Section 4.5            Executive Compensation.

 

(a)           Benefit Plans.  During the Relevant Period, the Company shall take
all necessary action to ensure that the Benefit Plans of the Company and its
Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of the EESA, as implemented by the
Compensation Regulations, and neither the Company nor any Affiliate shall adopt
any new Benefit Plan (i) that does not comply therewith or (ii) that does not
expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted.  To
the extent that EESA and/or the Compensation Regulations are amended or
otherwise change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this
Section 4.5(a) (and shall be deemed to be in compliance for a reasonable period
to effect such changes).  In addition, the Company and its Affiliates shall take
all necessary action, other than to the extent prohibited by applicable law or
regulation applicable outside of the United States, to ensure that the
consummation of the transactions contemplated by this Agreement will not
accelerate the vesting, payment or distribution of any equity-based awards,
deferred cash awards or any nonqualified deferred compensation payable by the
Company or any of its Affiliates.

 

(b)           Additional Waivers.  After the Closing Date, in connection with
the hiring or promotion of a Section 4.5 Employee and/or the promulgation of
applicable Compensation Regulations or otherwise, to the extent any Section 4.5
Employee shall not have executed a waiver with respect to the application to
such Section 4.5 Employee of the Compensation Regulations, the Company shall use
its best efforts to (i) obtain from such Section 4.5 Employee a waiver in
substantially the form attached hereto as Annex C and (ii) deliver such waiver
to the Investor as promptly as possible, in each case, within sixty days of the
Closing Date or, if later, within sixty days of such Section 4.5 Employee
becoming subject to the requirements of this Section.  “Section 4.5 Employee”
means

 

11

--------------------------------------------------------------------------------


 

(A) each Senior Executive Officer and (B) any other employee of the Company or
its Affiliates determined at any time to be subject to Section 111 of EESA and
the Compensation Regulations.

 

(c)           Clawback.  In the event that any Section 4.5 Employee receives a
payment in contravention of the provisions of this Section 4.5, the Company
shall promptly provide such individual with written notice that the amount of
such payment must be repaid to the Company in full within fifteen business days
following receipt of such notice or such earlier time as may be required by the
Compensation Regulations and shall promptly inform the Investor (i) upon
discovering that a payment in contravention of this Section 4.5 has been made
and (ii) following the repayment to the Company of such amount and shall take
such other actions as may be necessary to comply with the Compensation
Regulations.

 

(d)           Limitation on Deductions.  During the Relevant Period, the Company
agrees that it shall not claim a deduction for remuneration for federal income
tax purposes in excess of $500,000 for each Senior Executive Officer that would
not be deductible if Section 162(m)(5) of the Code applied to the Company.

 

(e)           Amendment to Prior Agreement.  The parties agree that, effective
as of the date hereof, Section 4.10 of the Securities Purchase Agreement shall
be amended in its entirety by replacing such Section 4.10 with the provisions
set forth in this Section 4.5 and any terms included in this Section 4.5 that
are not otherwise defined in the Securities Purchase Agreement shall have the
meanings ascribed to such terms in this Agreement.

 

Section 4.6            Certain Notifications Until Closing.

 

From the date hereof until the Closing, the Company shall promptly notify the
Investor of (i) any fact, event or circumstance of which it is aware and which
would reasonably be likely to cause any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of the Company contained in this
Agreement not to be complied with or satisfied in any material respect and
(ii) except as Previously Disclosed, any fact, circumstance, event, change,
occurrence, condition or development of which the Company is aware and which,
individually or in the aggregate, has had or would reasonably be likely to have
a Company Material Adverse Effect; provided, however, that delivery of any
notice pursuant to this Section 4.6 shall not limit or affect any rights of or
remedies available to the Investor; provided, further, that a failure to comply
with this Section 4.6 shall not constitute a breach of this Agreement or the
failure of any condition set forth in Section 1.1 to be satisfied unless the
underlying Company Material Adverse Effect or material breach would
independently result in the failure of a condition set forth in Section 1.1 to
be satisfied.

 

Section 4.7            Sufficiency of Authorized Common Stock.  During the
period from the Closing Date until the date on which the Amended Warrant has
been fully exercised, the Company shall at all times have reserved for issuance,
free of preemptive or similar rights, a sufficient number of authorized and
unissued shares of Common Stock to effectuate such exercise.  Nothing in this
Section 4.7 shall preclude the Company from satisfying

 

12

--------------------------------------------------------------------------------


 

its obligations in respect of the exercise of the Amended Warrant by delivery of
shares of Common Stock which are held in the treasury of the Company.

 

Section 4.8            Monthly Lending Reports.  During the Relevant Period, the
Company will detail in monthly reports submitted to the Investor the information
required by the CPP Monthly Lending Reports, as published on
www.financialstability.gov from time to time.

 

Section 4.9            Status Reports.  The Company has informed the Investor
that the Company intends to pursue certain other transactions described below
(the “Other Transactions”) each with a target date for consummation as indicated
(a “Targeted Completion Date”):

 

(a)           The closings of the investments contemplated by the Investment
Agreements and Subscription Agreements in the Private Placement in which Equity
Investors will provide a minimum aggregate amount of $325,000,000 in gross cash
proceeds to the Company in exchange for Common Stock concurrently with the
Closing;

 

(b)           The closing of the Rights Offering on or before the three month
anniversary of the Closing Date.

 

The Company will use its commercially reasonable efforts to consummate each of
the Other Transactions by its applicable Targeted Completion Date.  Until all of
the Other Transactions have been consummated (or the Company and the Investor
agree that one or more of the Other Transactions is no longer susceptible to
consummation on terms and conditions that are in the Company’s best interest),
the Company shall provide the Investor with a reasonably detailed written report
regarding the status of each of the Other Transactions at least once every two
weeks and more frequently if reasonably requested by the Investor; provided,
however, that if any one or more of the Other Transactions is not consummated by
the time of its Targeted Completion Date, the Company shall, with respect to any
such non-consummated Other Transaction, (x) within five business days after the
Targeted Completion Date for such Other Transaction provide to the Investor a
reasonably detailed written description of the status of such Other Transaction
including the Company’s best estimate of the steps and timeline to complete such
Other Transaction (the “Status Report”) and (y) thereafter, no less frequently
than monthly and more frequently if reasonably requested by the Investor until
such Other Transactions have been consummated, provide to the Investor an
updated version of the Status Report.

 

Section 4.10         Amendment of Agreements relating to Other Transactions.The
Company will not, without the prior written consent of the Investor, (i) agree
to any amendment, waiver or modification of the Investment Agreements, the
Subscription Agreements, and any other documents governing the terms of the
Other Transactions (other than corrections of obvious errors, if any, or other
ministerial amendments) or (ii) enter into any new agreements relating to the
Other Transactions, in each case to the extent such amendment, waiver,
modification or new agreement is adverse to the Investor’s interests under this
Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.1            Unregistered Exchange Shares.  The Investor acknowledges
that the Exchange Shares and the Warrant Shares have not been registered under
the Securities Act or under any state securities laws.  The Investor (a) is
acquiring the Exchange Shares pursuant to an exemption from registration under
the Securities Act solely for investment with no present intention to distribute
them to any person in violation of the Securities Act or any applicable U.S.
state securities laws, (b) will not sell or otherwise dispose of any of the
Exchange Shares or the Warrant Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, and (c) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Exchange and of making an
informed investment decision.

 

Section 5.2            Legend.

 

(a)           The Investor agrees that all certificates or other instruments
representing the Exchange Shares, the Amended Warrant and the Warrant Shares
will bear a legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

 

(b)           In the event that any Exchange Shares or Warrant Shares (i) become
registered under the Securities Act or (ii) are eligible to be transferred
without restriction in accordance with Rule 144 or another exemption from
registration under the Securities Act (other than Rule 144A), the Company shall
issue new certificates or other instruments representing such Exchange Shares or
Warrant Shares, which shall not contain the applicable legend in
Section 5.2(a) above; provided that the Investor surrenders to the Company the
previously issued certificates or other instruments.

 

Section 5.3            Certain Transactions.

 

(a)           The Company will not merge or consolidate with, or sell, transfer
or lease all or substantially all of its property or assets to, any other party
unless the successor, transferee or lessee party (or its ultimate parent
entity), as the case may be (if not the Company), expressly assumes the due and
punctual performance and observance of each and every covenant, agreement and
condition of this Agreement and the Amended Warrant to be performed and observed
by the Company.

 

14

--------------------------------------------------------------------------------


 

(b)           Without the prior written consent of the Investor, until such time
as the Investor shall cease to own any securities of the Company acquired
pursuant to this Agreement or the Amended Warrant (including, for the avoidance
of doubt, the Exchange Shares and the Warrant Shares), the Company shall not
permit any of its “significant subsidiaries” (as such term is defined in
Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to (i) engage in any merger, consolidation, statutory
share exchange or similar transaction following the consummation of which such
significant subsidiary is not wholly-owned by the Company, (ii) dissolve or sell
all or substantially all of its assets or property other than in connection with
an internal reorganization or consolidation involving wholly-owned subsidiaries
of the Company or (iii) issue or sell any shares of its capital stock or any
securities convertible or exercisable for any such shares, other than issuances
or sales in connection with an internal reorganization or consolidation
involving wholly-owned subsidiaries of the Company.

 

Section 5.4            Transfer of Exchange Shares and Warrant Shares.  Subject
to compliance with applicable securities laws, the Investor shall be permitted
to transfer, sell, assign or otherwise dispose of (“Transfer”) all or a portion
of the Exchange Shares, Amended Warrant or Warrant Shares at any time, and the
Company shall take all steps as may be reasonably requested by the Investor to
facilitate the Transfer of the Exchange Shares, the Amended Warrant and the
Warrant Shares.

 

Section 5.5            Registration Rights.  The Exchange Shares, Amended
Warrant and Warrant Shares shall be Registrable Securities under the Securities
Purchase Agreement and, upon their issuance, the provisions of Section 4.5 of
the Securities Purchase Agreement shall be applicable to them, including with
the benefit, to the extent available, of the tacking of any holding period from
the date of issuance of the Preferred Shares and Old Warrant.  The Investor
acknowledges that, on the date hereof, the Company is not eligible to file a
registration statement on Form S-3 covering the Exchange Shares, the Amended
Warrant and Warrant Shares, and the Company shall not be obligated to file a
Shelf Registration Statement (as defined in Section 4.5 of the Securities
Purchase Agreement) unless and until requested to do so in writing by the
Investor.

 

Section 5.6            Voting Matters.

 

(a)           The Investor agrees that it will vote, or cause to be voted, or
exercise its right to consent (or cause its right to consent to be exercised)
with respect to, all Exchange Shares and Warrant Shares beneficially owned by it
and its controlled Affiliates (and which are entitled to vote on such matter)
with respect to each matter on which holders of Common Stock are entitled to
vote or consent, other than a Designated Matter, in the same proportion (for,
against or abstain) as all other shares of the Company’s Common Stock (other
than those shares held by holders of greater than 20% of the Company’s Common
Stock) are voted or consents are given with respect to each such matter.  The
Investor agrees to attend all meetings of the Company’s stockholders in person
or by proxy for purposes of obtaining a quorum.  In order to effectuate the
foregoing agreements, to the maximum extent permitted by applicable law, the
Investor hereby grants a proxy appointing each of the Executive Chairman and
General Counsel of the Company attorney-in-fact and proxy for it and its
controlled Affiliates with full power of

 

15

--------------------------------------------------------------------------------


 

substitution, for and in the name of it and its controlled Affiliates, to vote,
express consent or dissent, or otherwise to utilize such voting power in the
manner and solely on the terms provided by this Section 5.6 with respect to the
Exchange Shares and the Warrant Shares and the Investor hereby revokes any and
all previous proxies granted with respect to the Exchange Shares and the Warrant
Shares for purposes of the matters contemplated in this Section 5.6; provided
that such proxy may only be exercised if the Investor fails to comply with the
terms of this Section 5.6.  The proxy granted hereby is irrevocable prior to the
termination of this Agreement, is coupled with an interest and is granted in
consideration of the Company entering into this Agreement and issuing the
Exchange Shares and Amended Warrant to the Investor.

 

(b)           The Investor shall retain the right to vote in its sole discretion
all Exchange Shares and Warrant Shares beneficially owned by it and its
controlled Affiliates (and which are entitled to vote on such matter) on any
Designated Matter.

 

Section 5.7            Restriction on Dividends and Repurchases.

 

(a)           Until the earlier of (i) January 9, 2012, or (ii) such time as the
Investor ceases to own any debt or equity securities of the Company or an
Affiliate of the Company acquired pursuant to this Agreement or the Amended
Warrant, neither the Company nor any Company Subsidiary shall, without the
consent of the Investor:

 

(i)       declare or pay any dividend or make any distribution on the Common
Stock (other than (A) regular quarterly cash dividends of not more than the
amount of the last quarterly cash dividend per share declared or, if lower,
publicly announced an intention to declare, on the Common Stock prior to
January 9, 2009 as adjusted for any stock split, stock dividend, reverse stock
split, reclassification or similar transaction, (B) dividends payable solely in
shares of Common Stock, (C) dividends or distributions of rights or Junior Stock
in connection with a stockholders’ rights plan (including the Tax Benefit
Preservation Plan) and (D) dividends or distributions of rights in the Rights
Offering, in accordance with the terms set forth on Schedule 5.7(a)(D)); or

 

(ii)      redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of shares
of Common Stock or other Junior Stock, in each case in this clause (A) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (B) purchases or
other acquisitions by a broker-dealer subsidiary of the Company solely for the
purpose of market-making, stabilization or customer facilitation transactions in
trust preferred securities of the Company or an Affiliate of the Company, Junior
Stock or Parity Stock in the ordinary course of

 

16

--------------------------------------------------------------------------------


 

its business, (C) purchases by a broker-dealer subsidiary of the Company of
trust preferred securities or capital stock of the Company or an Affiliate of
the Company for resale pursuant to an offering by the Company of such trust
preferred securities or capital stock underwritten by such broker-dealer
subsidiary, (D) any redemption or repurchase of rights pursuant to any
stockholders’ rights plan (including the Tax Benefits Preservation Plan, (E) the
acquisition by the Company or any of the Company Subsidiaries of record
ownership in Junior Stock, Parity Stock or trust preferred securities of the
Company or an Affiliate of the Company for the beneficial ownership of any other
persons (other than the Company or any other Company Subsidiary), including as
trustees or custodians, and (F) the exchange or conversion of Junior Stock for
or into other Junior Stock or of Parity Stock or of trust preferred securities
of the Company or an Affiliate of the Company for or into other Parity Stock
(with the same or lesser aggregate liquidation amount) or Junior Stock, in each
case set forth in this clause (F), solely to the extent required pursuant to
binding contractual agreements entered into prior to the date hereof or any
subsequent agreement for the accelerated exercise, settlement or exchange
thereof for Common Stock.  “Share Dilution Amount” means the increase in the
number of diluted shares outstanding (determined in accordance with United
States generally accepted accounting principles (“GAAP”), and as measured from
the date of the Company’s most recently filed consolidated financial statements
prior to the Closing Date) resulting from the grant, vesting or exercise of
equity-based compensation to employees and equitably adjusted for any stock
split, stock dividend, reverse stock split, reclassification or similar
transaction.

 

(b)           The parties agree that, effective as of the date hereof,
Section 4.8 of the Securities Purchase Agreement shall be amended in its
entirety by replacing such Section 4.8 with the provisions set forth in this
Section 5.7 and any terms included in this Section 5.7 that are not otherwise
defined in the Securities Purchase Agreement shall have the meanings ascribed to
such terms in this Agreement.

 

Section 5.8            Repurchase of Investor Securities.  From and after the
date of this Agreement, the agreements set forth in Section 4.9 of the
Securities Purchase Agreement shall be applicable (including to the Amended
Warrant) following the Transfer by the Investor of all of the Exchange Shares
held by the Investor to one or more third parties not affiliated with the
Investor.  For the avoidance of doubt, the Exchange Shares may not be
repurchased by the Company pursuant to this Section 5.8 or Section 4.9 of the
Securities Purchase Agreement.

 

Section 5.9            Bank Holding Company Status. The Company shall maintain
its status as a Bank Holding Company for as long as the Investor owns any debt
or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement.

 

Section 5.10         Compliance with Employ American Workers Act.  Until the
Company is no longer deemed a recipient of funding under Title I of EESA or
Section 13 of

 

17

--------------------------------------------------------------------------------


 

the Federal Reserve Act for purposes of the EAWA, as the same may be determined
pursuant to any regulations or other legally binding guidance promulgated under
EAWA, the Company shall comply, and the Company shall take all necessary action
to ensure that its subsidiaries comply, in all respects with the provisions of
the EAWA and any regulations or other legally binding guidance promulgated under
the EAWA.

 

Section 5.11         Observer to the Board of Directors.  So long as the
Investor and its Affiliates beneficially own at least 5% of the issued and
outstanding Common Stock (treating all securities beneficially owned by the
Investor and its Affiliates that are convertible into or exchangeable or
exercisable for Common Stock as converted, exchanged or exercised), the Investor
shall be entitled to designate one individual to serve as an observer (the
“Observer”) to the Board of Directors of the Company, which designation may be
changed from time to time in the sole discretion of the Investor.  The Observer
shall be entitled to (i) attend all meetings of the Board of Directors of the
Company and the board of directors of each subsidiary of the Company, including
any committee meetings of such boards of directors, (ii) receive notices of such
meetings concurrently with the members of the Board of Directors of the Company
or such boards of directors or committees thereof and (iii) receive all
information provided to members of the Board of Directors of the Company or such
boards of directors or committees thereof at such meetings.

 

The Observer shall have no voting rights and his or her presence shall not be
required for determining a quorum at any meeting he or she is entitled to attend
pursuant to this Section 5.11.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1            Termination.  This Agreement may be terminated at any
time prior to the Closing:

 

(a)           by either the Investor or the Company if the Closing shall not
have occurred by June 17, 2011; provided, however, that in the event the Closing
has not occurred by such date, the parties will consult in good faith to
determine whether to extend the term of this Agreement, it being understood that
the parties shall be required to consult only until the fifth day after such
date and not be under any obligation to extend the term of this Agreement
thereafter; provided, further, that the right to terminate this Agreement under
this Section 6.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

 

(b)           by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(c)           by the mutual written consent of the Investor and the Company.

 

18

--------------------------------------------------------------------------------


 

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

Section 6.2            Survival of Representations and Warranties.  The
representations and warranties of the Company made herein or in any certificates
delivered in connection with the Closing shall survive the Closing without
limitation.

 

Section 6.3            Amendment.  No amendment of any provision of this
Agreement will be effective unless made in writing and signed by an officer or a
duly authorized representative of each of the Company and the Investor; provided
that the Investor may unilaterally amend any provision of this Agreement to the
extent required to comply with any changes after the date hereof in applicable
federal statutes.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative of any rights or remedies provided by law.

 

Section 6.4            Waiver of Conditions.  The conditions to each party’s
obligation to consummate the Exchange are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law.  No waiver will be effective unless it is in a writing signed by
a duly authorized officer of the waiving party that makes express reference to
the provision or provisions subject to such waiver.

 

Section 6.5            Governing Law; Submission to Jurisdiction, etc.  This
Agreement and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State. 
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the District of Columbia and
the United States Court of Federal Claims for any and all civil actions, suits
or proceedings arising out of or relating to this Agreement or the Amended
Warrant or the Exchange contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 6.6 and (ii) the Investor at the address and in the
manner set forth for notices to the Company in Section 6.6, but otherwise in
accordance with federal law.  To the extent permitted by applicable law, each of
the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the Amended Warrant or
the Exchange contemplated hereby.

 

Section 6.6            Notices.  Any notice, request, instruction or other
document to be given hereunder by any party to the other will be in writing and
will be deemed to have been duly given (a) on the date of delivery if delivered
personally, or by facsimile, upon confirmation of receipt, or (b) on the second
business day following the date of dispatch if delivered by a recognized next
day courier service.  All notices hereunder shall be delivered as

 

19

--------------------------------------------------------------------------------


 

set forth below or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

 

If to the Company:

 

Central Pacific Financial Corp.
220 South King Street, 22nd Floor
Honolulu, Hawaii 96813
Attention:  Glenn K.C. Ching, Esq.
Senior Vice President & General Counsel
Telephone:  (808) 544-3531
Facsimile:  (808) 532-5165

 

With a copy to:

 

Sullivan & Cromwell LLP
1888 Century Park East
Los Angeles, California 90067
Attention:  Alison S. Ressler, Esq.
Telephone:  (310) 712-6600
Facsimile:  (310) 712-8800

 

If to the Investor:

 

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC  20220
Attention:  Chief Counsel Office of Financial Stability
Facsimile:  (202) 927-9225
Email:  OFSChiefCounselNotices@do.treas.gov

 

With a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019
Attention:  John C. Kennedy, Esq.
Toby S. Myerson, Esq.
Telephone:  (212) 373-3000
Facsimile:  (212) 757-3990

 

 

Section 6.7            Definitions.

 

(a)           When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity (x) of which such person or a
subsidiary of such person is a

 

20

--------------------------------------------------------------------------------


 

general partner or (y) of which a majority of the voting securities or other
voting interests, or a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or persons performing similar functions with respect to such entity,
is directly or indirectly owned by such person and/or one or more subsidiaries
thereof.

 

(b)           The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

 

(c)           The term “Business Combination” means a merger, consolidation,
statutory share exchange or similar transaction that requires the approval of
the Company’s stockholders.

 

(d)           The term “Company Material Adverse Effect” means a material
adverse effect on the business, results of operation or financial condition of
the Company and its consolidated subsidiaries taken as a whole; provided,
however, that Company Material Adverse Effect shall not be deemed to include: 
(i) the effects of (A) changes after the date hereof in general business,
economic or market conditions (including changes generally in prevailing
interest rates, credit availability and liquidity, currency exchange rates and
price levels or trading volumes in the United States or foreign securities or
credit markets), or any outbreak or escalation of hostilities, declared or
undeclared acts of war or terrorism, in each case generally affecting the
industries or geographic areas in which the Company and its subsidiaries
operate, (B) changes or proposed changes after the date hereof in GAAP or
regulatory accounting requirements, or authoritative interpretations thereof,
(C) changes or proposed changes after the date hereof in securities, banking and
other laws of general applicability or related policies or interpretations of
Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. banking or financial services organizations),
(D) changes in the market price or trading volume of the Common Stock or any
other equity, equity-related or debt securities of the Company or its
consolidated subsidiaries (it being understood and agreed that the exception set
forth in this clause (D) does not apply to the underlying reason giving rise to
or contributing to any such change); (E) actions or omissions of the Company or
any Company Subsidiary expressly required by the terms of the Exchange; or
(ii) the ability of the Company to consummate the Exchange and the other
transactions contemplated by this Agreement and perform its obligations
hereunder on a timely basis.

 

(e)           “Designated Matters” means (i) the election and removal of
directors, (ii) the approval of any Business Combination, (iii) the approval of
a sale of all or substantially all of the assets or property of the Company,
(iv) the approval of a dissolution

 

21

--------------------------------------------------------------------------------


 

of the Company, (v) the approval of any issuance of any securities of the
Company on which holders of Common Stock are entitled to vote, (vi) the approval
of any amendment to the Charter or bylaws of the Company on which holders of
Common Stock are entitled to vote and (vii) the approval of any other matters
reasonably incidental to the foregoing subclauses (i) through (vi) as determined
by the Investor.

 

(f)            The term “EAWA” means the Employ American Workers Act
(Section 1611 of Division A, Title XVI of the American Recovery and Reinvestment
Act of 2009), Public Law No. 111-5, effective as of February 17, 2009, as may be
amended and in effect from time to time.

 

(g)           The term “Junior Stock” means the Common Stock and any other class
or series of stock of the Company the terms of which expressly provide that it
ranks junior to the Exchange Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company.

 

(h)           The term “Parity Stock” means any class or series of stock of the
Company the terms of which do not expressly provide that such class or series
will rank senior or junior to the Exchange Shares as to dividend rights and/or
as to rights on liquidation, dissolution or winding up of the Company (in each
case without regard to whether dividends accrue cumulatively or
non-cumulatively).

 

(i)            The term “Preferred Stock” means any and all series of preferred
stock of the Company.

 

(j)            The term “Previously Disclosed” means information set forth or
incorporated in the Company’s Annual Report on Form 10-K for the most recently
completed fiscal year of the Company filed with the SEC prior to the date hereof
or in its other reports and forms filed with or furnished to the SEC under
Section 13(a), 14(a) or 15(d) of the Exchange Act on or after the last day of
the most recently completed fiscal year of the Company and prior to the date
hereof.

 

(k)           To the extent any securities issued pursuant to this Agreement or
the transactions contemplated hereby are registered in the name of a designee of
the Investor pursuant to Section 1.1 or 6.8 or transferred to an Affiliate of
the Investor, all references herein to the Investor holding or owning any debt
or equity securities of the Company, Exchange Shares or Registrable Securities
(and any like variations thereof) shall be deemed to refer to the Investor,
together with such designees and/or Affiliates, holding or owning any debt or
equity securities, Exchange Shares or Registrable Securities (and any like
variations thereof), as applicable.

 

Section 6.8            Assignment.  Neither this Agreement nor any right,
remedy, obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of each other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a Business Combination where such party is not the surviving entity, or
a sale of substantially all of its assets, to the entity which is the survivor
of such Business

 

22

--------------------------------------------------------------------------------


 

Combination or the purchaser in such sale, (b) as provided in Sections 5.4 and
5.5 and (c) an assignment by the Investor of this Agreement to an Affiliate of
the Investor; provided that if the Investor assigns this Agreement to an
Affiliate, the Investor shall be relieved of its obligations under this
Agreement but (i) all rights, remedies and obligations of the Investor hereunder
shall continue and be enforceable and exercisable by such Affiliate, and
(ii) the Company’s obligations and liabilities hereunder shall continue to be
outstanding.

 

Section 6.9            Severability.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

Section 6.10         No Third-Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor any benefit, right or remedies, except
that (i) the provisions of Section 4.4 shall inure to the benefit of the persons
referred to in that Section and (ii) the provisions of Section 5.5 shall inure
to the benefit of the persons holding Exchange Shares and the Warrant Shares
during any tacked holding period, as contemplated by that Section.

 

Section 6.11         Entire Agreement, etc.  This Agreement (including the
Annexes and Schedules hereto) constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.  For the avoidance of doubt, the Securities Purchase Agreement shall
remain in full force and effect, but shall be deemed amended hereby, and any
provisions in this Agreement that supplement, duplicate or contradict any
provision of the Securities Purchase Agreement shall be deemed to supersede the
corresponding provision of the Securities Purchase Agreement from and after the
effective date hereof.

 

Section 6.12         Counterparts and Facsimile.  For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.  Executed
signature pages to this Agreement may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.

 

Section 6.13         Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms.  It is accordingly
agreed that the parties shall be entitled (without the necessity of posting a
bond) to specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.

 

23

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CENTRAL PACIFIC FINANCIAL CORP.

 

 

 

 

 

 

 

By:

/s/ John C. Dean

 

 

Name: John C. Dean

 

 

Title:  Executive Chairman

 

 

 

 

 

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

 

 

By:

/s/ Timothy G. Massad

 

 

Name: Timothy G. Massad

 

 

Title: Acting Assistant Secretary for Financial Stability

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF AMENDED WARRANT

 

Annex A-1

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

AMENDED AND RESTATED
WARRANT
to purchase
79,288
Shares of Common Stock

 

of Central Pacific Financial Corp.

 

Issue Date:  February 18, 2011

 

1.             Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.

 

“Affiliate” has the meaning ascribed to it in the Exchange Agreement.

 

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Original Warrantholder, shall mutually
agree upon the determinations then the subject of appraisal.  Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked.  If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers.  The decision of the third appraiser so
appointed and chosen shall be given within 30 days after the selection of such
third appraiser.  If three appraisers shall be appointed and the determination
of one appraiser is disparate from the middle determination by more than twice
the amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Company and the Original Warrantholder; otherwise, the
average of all three determinations shall be binding upon the Company and the
Original Warrantholder.  The costs of conducting any Appraisal Procedure shall
be borne by the Company.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.

 

--------------------------------------------------------------------------------


 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

 

“Common Stock” means the common stock, no par value, of the Company.

 

“Common Stock Issuance” has the meaning set forth in Section 13(B).

 

“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item 1 of Schedule A hereto.

 

“convertible securities” has the meaning set forth in Section 13(B).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the Exchange Agreement, dated as of February 17,
2011, as amended from time to time, between the Company and the United States
Department of the Treasury, including all annexes and schedules thereto.

 

“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith or, with respect to Section 14, as determined
by the Original Warrantholder acting in good faith.  For so long as the Original
Warrantholder holds this Warrant or any portion thereof, it may object in
writing to the Board of Directors’ calculation of fair market value within 10
days of receipt of written notice thereof.  If the Original Warrantholder and
the Company are unable to agree on fair market value during the 10-day period
following the delivery of the Original Warrantholder’s objection, the Appraisal
Procedure may be invoked by either party to determine Fair Market Value by
delivering written notification thereof not later than the 30th day after
delivery of the Original Warrantholder’s objection.

 

“Initial Number” has the meaning set forth in Section 13(B)(2).

 

“Issue Date” means the date set forth in Item 3 of Schedule A hereto.

 

2

--------------------------------------------------------------------------------


 

“Market Price” means, with respect to the Common Stock, on any given date, the
average VWAP for the 5 consecutive trading day-period ending on the trading day
immediately preceding such given date.  “Market Price” shall be determined
without reference to after hours or extended hours trading.  If the Common Stock
is not listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be (i) in the event that any portion of the
Warrant is held by the Original Warrantholder, the fair market value per share
of the Common Stock as determined in good faith by the Original Warrantholder or
(ii) in all other circumstances, the fair market value per share of the Common
Stock as determined in good faith by the Board of Directors in reliance on an
opinion of a nationally recognized independent investment banking corporation
retained by the Company for this purpose and certified in a resolution to the
Warrantholder.  For the purposes of determining the Market Price of the Common
Stock on the “trading day” preceding, on or following the occurrence of an
event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the New York Stock Exchange or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing time).

 

“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to the Issue Date to the extent the
aggregate per share dividends paid on the outstanding Common Stock in any
quarter exceed the amount set forth in Item 4 of Schedule A hereto, as adjusted
for any stock split, stock dividend, reverse stock split, reclassification or
similar transaction.

 

“Original Warrant” has the meaning set forth in Section 15.

 

“Original Warrantholder” means the United States Department of the Treasury and
any successor or assign that is an Affiliate of the United States Department of
the Treasury.  Any actions specified to be taken by the Original Warrantholder
hereunder may only be taken by such Person and not by any other Warrantholder.

 

“Permitted Transactions” has the meaning set forth in Section 13(B).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Per Share Fair Market Value” has the meaning set forth in Section 13(C).

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both

 

3

--------------------------------------------------------------------------------


 

(A) or (B), whether for cash, shares of Capital Stock of the Company, other
securities of the Company, evidences of indebtedness of the Company or any other
Person or any other property (including, without limitation, shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while this Warrant is outstanding.  The “Effective
Date” of a Pro Rata Repurchase shall mean the date of acceptance of shares of
Common Stock for purchase or exchange by the Company under any tender or
exchange offer which is a Pro Rata Repurchase or the date of purchase with
respect to any Pro Rata Repurchase that is not a tender or exchange offer.

 

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of any applicable law, rule or regulation, including, without
limitation, the Bank Holding Company Act of 1956, as amended, and the Change in
Bank Control Act of 1978, as amended, and the receipt of any necessary approvals
and authorizations of, filings and registrations with, notifications to, or
expiration or termination of any applicable waiting period under, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and any other
applicable laws and the rules and regulations thereunder.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” has the meaning set forth in Section 2.

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of  Common Stock
(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market for any period or periods
aggregating one half hour or longer; and (ii) have traded at least once on the
national or regional securities exchange or association or over-the-counter
market that is the primary market for the trading of the shares of Common Stock.

 

“U.S. GAAP” means United States generally accepted accounting principles.

 

“VWAP” means the volume-weighted average trading price of a share of Common
Stock as reported by Bloomberg LP.

 

“Warrant” means this Amended and Restated Warrant, issued pursuant to the
Exchange Agreement.

 

“Warrantholder” has the meaning set forth in Section 2.

 

4

--------------------------------------------------------------------------------


 

2.             Number of Shares; Exercise Price.  This certifies that, for value
received, the United States Department of the Treasury and its successors and
assigns (the “Warrantholder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, to acquire from the Company, in whole or in
part, after the receipt of all applicable Regulatory Approvals, if any, up to an
aggregate of the number of fully paid and nonassessable shares of Common Stock
set forth in Item 5 of Schedule A hereto, at a purchase price per share of
Common Stock equal to the Exercise Price.  The number of shares of Common Stock
(the “Shares”) and the Exercise Price are subject to adjustment as provided
herein, and all references to “Common Stock,” “Shares” and “Exercise Price”
herein shall be deemed to include any such adjustment or series of adjustments.

 

3.             Exercise of Warrant; Term.  Subject to Section 2, to the extent
permitted by applicable laws and regulations, the right to purchase the Shares
represented by this Warrant is exercisable, in whole or in part by the
Warrantholder, at any time or from time to time after the execution and delivery
of this Warrant by the Company on the date hereof, but in no event later than
5:00 p.m., New York City time on February 18, 2021 (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise, in substantially the
form set forth in Annex A attached hereto, duly completed and executed on behalf
of the Warrantholder, at the principal executive office of the Company located
at the address set forth in Item 6 of Schedule A hereto (or such other office or
agency of the Company in the United States as it may designate by notice in
writing to the Warrantholder at the address of the Warrantholder appearing on
the books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased:

 

(i)       by having the Company withhold, from the shares of Common Stock that
would otherwise be delivered to the Warrantholder upon such exercise, shares of
Common Stock issuable upon exercise of the Warrant equal in value to the
aggregate Exercise Price as to which this Warrant is so exercised based on the
Market Price of the Common Stock on the trading day on which this Warrant is
exercised and the Notice of Exercise is delivered to the Company pursuant to
this Section 3, or

 

(ii)      with the consent of both the Company and the Warrantholder, by
tendering in cash, by certified or cashier’s check payable to the order of the
Company, or by wire transfer of immediately available funds to an account
designated by the Company.

 

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Shares equal to
the difference between the number of Shares subject to this Warrant and the
number of Shares as to which this Warrant is so exercised.  Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
condition that the Warrantholder will have first received any applicable
Regulatory Approvals.

 

4.             Issuance of Shares; Authorization; Listing.  Certificates for
Shares issued upon exercise of this Warrant will be issued in such name or names
as the Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to

 

5

--------------------------------------------------------------------------------


 

exceed three business days after the date on which this Warrant has been duly
exercised in accordance with the terms of this Warrant.  The Company hereby
represents and warrants that any Shares issued upon the exercise of this Warrant
in accordance with the provisions of Section 3 will be duly and validly
authorized and issued, fully paid and nonassessable and free from all taxes,
liens and charges (other than liens or charges created by the Warrantholder,
income and franchise taxes incurred in connection with the exercise of the
Warrant or taxes in respect of any transfer occurring contemporaneously
therewith).  The Company agrees that the Shares so issued will be deemed to have
been issued to the Warrantholder as of the close of business on the date on
which this Warrant and payment of the Exercise Price are delivered to the
Company in accordance with the terms of this Warrant, notwithstanding that the
stock transfer books of the Company may then be closed or certificates
representing such Shares may not be actually delivered on such date.  The
Company will at all times reserve and keep available, out of its authorized but
unissued Common Stock, solely for the purpose of providing for the exercise of
this Warrant, the aggregate number of shares of Common Stock then issuable upon
exercise of this Warrant at any time.  The Company will (A) procure, at its sole
expense, the listing of the Shares issuable upon exercise of this Warrant at any
time, subject to issuance or notice of issuance, on all principal stock
exchanges on which the Common Stock is then listed or traded and (B) maintain
such listings of such Shares at all times after issuance.  The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded.

 

5.             No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant.  In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the last trading day
preceding the date of exercise less the pro-rated Exercise Price for such
fractional share.

 

6.             No Rights as Stockholders; Transfer Books.  This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Company prior to the date of exercise hereof.  The Company will at no
time close its transfer books against transfer of this Warrant in any manner
which interferes with the timely exercise of this Warrant.

 

7.             Charges, Taxes and Expenses.  Issuance of certificates for Shares
to the Warrantholder upon the exercise of this Warrant shall be made without
charge to the Warrantholder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.

 

8.             Transfer/Assignment.

 

(A)          Subject to compliance with clause (B) of this Section 8, this
Warrant and all rights hereunder are transferable and assignable, in whole or in
part, upon the books of the Company by the registered holder hereof in person or
by duly authorized attorney, and a new warrant shall be made and delivered by
the Company, of the same tenor and date as this Warrant but registered in the
name of one or more transferees, upon surrender of this Warrant, duly endorsed,
to the office or agency of the Company described in Section 3.  All expenses
(other than stock transfer taxes)

 

6

--------------------------------------------------------------------------------


 

and other charges payable in connection with the preparation, execution and
delivery of the new warrants pursuant to this Section 8 shall be paid by the
Company.

 

(B)           If and for so long as required by the Exchange Agreement, this
Warrant shall contain the legend as set forth in Section 5.2(a) of the Exchange
Agreement.

 

9.             Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Warrantholder to the Company, for a new warrant
or warrants of like tenor and representing the right to purchase the same
aggregate number of Shares.  The Company shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this Warrant. 
This Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

 

10.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

 

11.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.

 

12.           Rule 144 Information.  The Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated by the SEC thereunder (or, if the Company is
not required to file such reports, it will, upon the request of any
Warrantholder, make publicly available such information as necessary to permit
sales pursuant to Rule 144 under the Securities Act), and it will use reasonable
best efforts to take such further action as any Warrantholder may reasonably
request, in each case to the extent required from time to time to enable such
holder to, if permitted by the terms of this Warrant and the Exchange Agreement,
sell this Warrant without registration under the Securities Act within the
limitation of the exemptions provided by (A) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (B) any successor rule or
regulation hereafter adopted by the SEC.  Upon the written request of any
Warrantholder, the Company will deliver to such Warrantholder a written
statement that it has complied with such requirements.

 

13.           Adjustments and Other Rights.  The Exercise Price and the number
of Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event

 

7

--------------------------------------------------------------------------------


 

shall cause an adjustment under more than one subsection of this Section 13 so
as to result in duplication:

 

(A)          Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding shares of Common Stock into a
smaller number of shares, the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)           Certain Issuances of Common Shares or Convertible Securities. 
Until the earlier of (i) the date on which the Original Warrantholder no longer
holds this Warrant or any portion thereof and (ii) the third anniversary of the
Issue Date, if the Company shall issue shares of Common Stock (or rights or
warrants or other securities exercisable or convertible into or exchangeable for
shares of Common Stock) (collectively, “convertible securities”, and, such
transaction, a “Common Stock Issuance”), other than in Permitted Transactions
(as defined below) or a transaction to which subsection (A) of this Section 13
is applicable, without consideration or at a consideration per share of Common
Stock (or having a conversion price per share of Common Stock) that is less than
the then applicable Exercise Price, then:

 

(1)          the Exercise Price shall be adjusted to equal the consideration per
share of Common Stock received by the Company in connection with the Common
Stock Issuance; and

 

(2)          the number of Shares issuable upon the exercise of this Warrant
immediately prior to the Common Stock Issuance (the “Initial Number”) shall be
increased to the number obtained by multiplying the Initial Number by a fraction
(A) the numerator of which shall be the Exercise Price in effect immediately
prior to the Common Stock Issuance and (B) the denominator of which shall be the
consideration per share of Common Stock received by the Company in connection
with the Common Stock Issuance.

 

For purposes of the foregoing, the aggregate consideration receivable by the
Company in connection with a Common Stock Issuance shall be deemed to be equal
to the sum of the net offering price (including the Fair Market Value of any
non-cash consideration and before

 

8

--------------------------------------------------------------------------------


 

deduction of any related fees or expenses payable to third parties) of all such
securities plus the minimum aggregate amount, if any, payable upon exercise or
conversion of any such convertible securities into shares of Common Stock; and
“Permitted Transactions” shall mean issuances (i) as consideration for or to
fund the acquisition of businesses and/or related assets at Fair Market Value,
(ii) in connection with employee benefit plans and compensation related
arrangements in the ordinary course and consistent with past practice approved
by the Board of Directors, (iii) in connection with a public or broadly marketed
offering and sale of Common Stock or convertible securities for cash conducted
by the Company or its affiliates pursuant to registration under the Securities
Act or Rule 144A thereunder on a basis consistent with capital raising
transactions by comparable financial institutions and (iv) in connection with
the exercise of preemptive rights on terms existing as of the Issue Date.  Any
adjustment made pursuant to this Section 13(B) shall become effective
immediately upon the date of such issuance.

 

(C)           Other Distributions.  In case the Company shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding Ordinary Cash Dividends, dividends of its Common Stock and other
dividends or distributions referred to in Section 13(A)), in each such case, the
Exercise Price in effect prior to such record date shall be reduced immediately
thereafter to the price determined by multiplying the Exercise Price in effect
immediately prior to the reduction by the quotient of (x) the Market Price of
the Common Stock on the last trading day preceding the first date on which the
Common Stock trades regular way on the principal national securities exchange on
which the Common Stock is listed or admitted to trading without the right to
receive such distribution, minus the amount of cash and/or the Fair Market Value
of the securities, evidences of indebtedness, assets, rights or warrants to be
so distributed in respect of one share of Common Stock (such amount and/or Fair
Market Value, the “Per Share Fair Market Value”) divided by (y) such Market
Price on such date specified in clause (x); such adjustment shall be made
successively whenever such a record date is fixed.  In such event, the number of
Shares issuable upon the exercise of this Warrant shall be increased to the
number obtained by dividing (x) the product of (1) the number of Shares issuable
upon the exercise of this Warrant before such adjustment, and (2) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  In the case of adjustment for a cash dividend
that is, or is coincident with, a regular quarterly cash dividend, the Per Share
Fair Market Value would be reduced by the per share amount of the portion of the
cash dividend that would constitute an Ordinary Cash Dividend.  In the event
that such distribution is not so made, the Exercise Price and the number of
Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.

 

(D)          Certain Repurchases of Common Stock.  In case the Company effects a
Pro Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to
the price determined by multiplying the Exercise Price in effect immediately
prior to the Effective Date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the trading day immediately preceding the

 

9

--------------------------------------------------------------------------------


 

first public announcement by the Company or any of its Affiliates of the intent
to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of
the Pro Rata Repurchase, and of which the denominator shall be the product of
(a) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (b) the Market Price per share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase.  In such event, the
number of shares of Common Stock issuable upon the exercise of this Warrant
shall be increased to the number obtained by dividing (x) the product of (1) the
number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.  For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of Shares issuable upon exercise of this Warrant shall be made pursuant to this
Section 13(D).

 

(E)           Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Warrantholder shall be entitled to
receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).

 

(F)           Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

10

--------------------------------------------------------------------------------


 

(G)           Timing of Issuance of Additional Common Stock upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
(i) issuing to the Warrantholder of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Company upon request shall deliver to such Warrantholder a due
bill or other appropriate instrument evidencing such Warrantholder’s right to
receive such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.

 

(H)          Other Events.  For so long as the Original Warrantholder holds this
Warrant or any portion thereof, if any event occurs as to which the provisions
of this Section 13 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgment of the Board of Directors of the Company, fairly
and adequately protect the purchase rights of the Warrants in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make such adjustments in the application of such provisions, in
accordance with such essential intent and principles, as shall be reasonably
necessary, in the good faith opinion of the Board of Directors, to protect such
purchase rights as aforesaid.  The Exercise Price or the number of Shares into
which this Warrant is exercisable shall not be adjusted in the event of a change
in the par value of the Common Stock or a change in the jurisdiction of
incorporation of the Company.

 

(I)            Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Warrantholder at the address appearing in the
Company’s records.

 

(J)            Notice of Adjustment Event.  In the event that the Company shall
propose to take any action of the type described in this Section 13 (but only if
the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(I), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.

 

11

--------------------------------------------------------------------------------


 

(K)          Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 13, the Company shall take any action which
may be necessary, including obtaining regulatory, New York Stock Exchange,
NASDAQ Stock Market or other applicable national securities exchange or
stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Warrantholder is entitled to receive upon exercise of this
Warrant pursuant to this Section 13.

 

(L)           Adjustment Rules.  Any adjustments pursuant to this Section 13
shall be made successively whenever an event referred to herein shall occur.

 

(M)         Other Transactions.  Notwithstanding anything to the contrary
herein, for the avoidance of doubt, the Exercise Price and the number of Shares
issuable upon exercise of this Warrant shall not be subject to adjustment
pursuant to this Section 13 as a result of the investments under the Investment
Agreements (as defined in the Exchange Agreement), the Private Placement (as
defined in the Exchange Agreement) and the Rights Offering (as defined in the
Exchange Agreement), in each case, at a stated price per share of Common Stock
equal to the Purchase Price (as defined in the Exchange Agreement).

 

14.           Exchange.  At any time following the date on which the shares of
Common Stock of the Company are no longer listed or admitted to trading on a
national securities exchange (other than in connection with any Business
Combination), the Original Warrantholder may cause the Company to exchange all
or a portion of this Warrant for an economic interest or security (to be
determined by the Original Warrantholder after consultation with the Company) of
the Company classified as permanent equity under U.S. GAAP having a value equal
to the Fair Market Value of the portion of the Warrant so exchanged.  The
Original Warrantholder shall calculate any Fair Market Value required to be
calculated pursuant to this Section 14, which shall not be subject to the
Appraisal Procedure.

 

15.           Effect of Execution.  This Warrant and the terms and conditions
set forth herein hereby amend and restate the terms and conditions of that
certain warrant arising under that certain Securities Purchase Agreement —
Standard Terms incorporated into the Letter Agreement, dated as of January 9,
2009, as amended from time to time, between the Company and the Original
Warrantholder (the “Original Warrant”), and the Original Warrant shall have no
further force or effect as of and following the Issue Date.

 

16.           No Impairment.  The Company will not, by amendment of its Charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Warrantholder.

 

17.           Governing Law, etc.  This Warrant and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be enforced, governed and construed in all respects (whether
in contract or in tort) in accordance with the federal law of the United

 

12

--------------------------------------------------------------------------------


 

States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.  Each of the Company and the Warrantholder
agrees (a) to submit to the exclusive jurisdiction and venue of the United
States District Court for the District of Columbia for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 21 below and upon the Warrantholder at the address for the
Warrantholder set forth in the registry maintained by the Company pursuant to
Section 9 hereof.  To the extent permitted by applicable law, each of the
Company and the Warrantholder hereby unconditionally waives trial by jury in any
civil legal action or proceeding relating to the Warrant or the transactions
contemplated hereby or thereby.

 

18.           Binding Effect.  This Warrant shall be binding upon any successors
or assigns of the Company.

 

19.           Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Warrantholder.

 

20.           Prohibited Actions.  The Company agrees that it will not take any
action which would entitle the Warrantholder to an adjustment of the Exercise
Price if the total number of shares of Common Stock issuable after such action
upon exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its Charter.

 

21.           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth in Item 7 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

 

22.           Entire Agreement.  This Warrant, the forms attached hereto and
Schedule A hereto (the terms of which are incorporated by reference herein), and
the Exchange Agreement (including all documents incorporated therein), contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

 

Dated:  February       , 2011

 

 

COMPANY: Central Pacific Financial Corp.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Attest:

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Form of Notice of Exercise

 

Date:  [                  ]

 

TO:                           Central Pacific Financial Corp.

 

RE:                             Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below.  A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common Stock

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(i) of the Warrant or cash exercise pursuant to Section 3(ii) of the
Warrant, with consent of the Company and the
Warrantholder):       ___________________________________

 

Aggregate Exercise Price:        ___________________________________

 

 

 

Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex A-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Item 1
Name:  Central Pacific Financial Corp.
Corporate or other organizational form:  Corporation
Jurisdiction of organization:  Hawaii

 

Item 2
Exercise Price:  $10.00

 

Item 3
Issue Date:  February 18, 2011

 

Item 4
Amount of last dividend declared prior to the Issue Date:  $0

 

Item 5
Number of shares of Common Stock:  79,288

 

Item 6

 

Company’s address:

 

Central Pacific Financial Corp.

 

 

220 South King Street

 

 

Honolulu, Hawaii 96813

 

 

 

Item 7

 

 

Notice information:

 

Glenn K.C. Ching, Esq.

 

 

Senior Vice President & General Counsel

 

 

Central Pacific Financial Corp.

 

 

220 South King Street, 22nd Floor

 

 

Honolulu, Hawaii 96813

 

 

Phone: (808) 544-3531

 

 

Fax: (808) 532-5165

 

Sch. A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF OPINION

 

Subject to customary limitations, qualifications, and exceptions to be set forth
in the letter as delivered at Closing:

 

a)                                      The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Hawaii and has the corporate power and authority to own, operate and lease its
properties and to carry on its business as it is currently conducted.

 

b)                                     Central Pacific Bank is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Hawaii and has the corporate power and authority to own, operate and
lease its properties and to carry on its business as it is currently conducted.

 

c)                                      The outstanding shares of capital stock
of the Company have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, are subject to no preemptive rights and were not
issued in violation of any preemptive rights.

 

d)                                     The Company has the corporate power and
authority to execute and deliver the Agreement and the Amended Warrant and to
perform its obligations thereunder (which includes the issuance of the Exchange
Shares, the Amended Warrant and the Warrant Shares).

 

e)                                      The Agreement and the Amended Warrant
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their terms.

 

f)                                        The execution, delivery and
performance by the Company of the Agreement and the Amended Warrant, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary corporate action on the part of the Company and its
shareholders, no further approval or authorization is required in connection
with such execution, delivery and performance, either on the part of the Company
or its shareholders, including, without limitation, by any applicable rule or
requirement of any national stock exchange.

 

g)                                     The Exchange Shares have been duly and
validly authorized, and, when issued and delivered pursuant to the Agreement,
the Exchange Shares will be duly and validly issued, fully paid and
nonassessable, will not be issued in violation of any preemptive rights, and
will not subject the holder thereof to personal liability.

 

h)                                     The Warrant Shares have been duly and
validly authorized and reserved for issuance by the Company and, when so issued
and delivered in accordance with the terms of the Amended Warrant, will be
validly issued, fully paid and non-assessable, and will not subject the holder
thereof to personal liability.

 

Annex B-1

--------------------------------------------------------------------------------


 

i)                                        The execution, delivery and
performance by the Company of the Agreement, the Amended Warrant, and the
consummation of the transactions contemplated thereby, and compliance by the
Company with the provisions thereof, will not (A) violate, conflict with, or
result in a breach of any provision of the Company’s Articles of Incorporation
or By-laws or (B) constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company or any Company Subsidiary under any of the terms, conditions or
provisions of its organizational documents or under any material agreement,
contract, indenture, lease, mortgage, power of attorney, evidence of
indebtedness, letter of credit, license, instrument, obligation, purchase or
sales order, or other commitment, whether oral or written, to which it is a
party or by which it or any of its properties is bound or (C) subject to
compliance with the statute and regulations referred to in Section 3.5(b) of the
Agreement violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to the Company or any Company
Subsidiary or any of their respective properties or assets except, in the case
of clause (C), for those occurrences that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect.

 

j)                                        Other than the filing of any current
report on Form 8-K required to be filed with the SEC, such filings and approvals
as are required to be made or obtained under any state “blue sky” laws and such
consents and approvals that have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Exchange.

 

k)                                     The Company is not and, after giving
effect to the issuance of the Exchange Shares pursuant to the Agreement and the
other issuances of Common Stock pursuant to the Other Transactions, as
contemplated by this Agreement, would not be on the date hereof an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

Annex B-2

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of the
participation of CENTRAL PACIFIC FINANCIAL CORP. (together with its subsidiaries
and affiliates, the “Company”), which is either my employer or the sole
shareholder of my employer, in the United States Department of the Treasury’s
(the “Treasury”) Capital Purchase Program and/or any other economic
stabilization program implemented by the Treasury under the Emergency Economic
Stabilization Act of 2008 (as amended, supplemented, or otherwise modified, the
“EESA”) (any such program, including the Capital Purchase Program, a
“Program”), I hereby voluntarily waive any claim against the United States (and
each of its departments and agencies) or the Company or my employer, or any of
their respective directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement by and among
the Company and the Treasury dated as of February 17, 2011 (such requirements,
the “Limitations”).

 

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or my employer or in which I may participate as they relate to the
period the United States holds any equity or debt securities of the Company
acquired through a Program or for any other period applicable under such Program
or Limitations, as the case may be, and I hereby consent to all such
modifications.

 

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company, my employer or their respective
directors, officers, employees or agents in or before any local, state, federal
or other agency, court or body.

 

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an “Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to

 

Annex C-1

--------------------------------------------------------------------------------


 

the Company within 15 business days.  In addition, I agree that the Company
shall have the right to postpone any such payment or benefit for a reasonable
period of time to enable the Committee to determine whether such payment or
benefit would constitute an Excess Payment.

 

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me.  I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

 

IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

 

Respectfully,

 

 

 

 

 

Name:

 

Title:

 

Date:

 

Annex C-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Capitalization(3)

 

Authorized Capital Stock of the Company (as of December 31, 2010)

Common Stock:  185,000,000 shares, no par value

Preferred Stock:  1,000,000 shares, no par value (135,000 designated as Fixed
Rate Cumulative Perpetual Preferred Stock and 100,000 designated as Junior
Participating Preferred Stock, Series C)

 

Outstanding Capital Stock of the Company (as of December 31, 2010)

Common Stock:  30,539,999 shares

Preferred Stock:  135,000 shares of Fixed Rate Cumulative Perpetual Preferred
Stock and no shares of Junior Participating Preferred Stock, Series C

 

Outstanding Warrants of the Company (as of December 31, 2010):

Warrant to purchase 1,585,748 shares of Common Stock (subject to certain
anti-dilution adjustments).

 

As of December 31, 2010, 121,995 shares of common stock have been reserved for
issuance under the following equity based benefit plans:

Central Pacific Financial Corp. 1997 Stock Option Plan

Central Pacific Financial Corp. 2004 Stock Compensation Plan

 

--------------------------------------------------------------------------------

(3)               Share numbers on this Schedule A do not reflect the Reverse
Stock Split.

 

Sch. A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

COMPANY MATERIAL ADVERSE EFFECT

 

Fact, circumstance, event, change, occurrence, condition, or development that
has occurred since September 30, 2010, that individually or in the aggregate,
has had, or would reasonably be likely to have, a Company Material Adverse
Effect.

 

None

 

Sch. B-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.7(a)(D)

 

Following the Closing, the Company expects to distribute, at no charge, to
record holders of Common Stock as of 5:00 p.m., Eastern time, on the business
day preceding the Closing Date, transferable subscription rights to purchase up
to an aggregate of 2,000,000 Common Shares at a price of $10.00 per share in the
Rights Offering.

 

Sch. 5.7(a)(D)-1

--------------------------------------------------------------------------------